Exhibit 10.2


 
DEBT EXCHANGE AGREEMENT
 
This DEBT EXCHANGE AGREEMENT (this “Agreement”) is made as of November 12, 2020
(the “Agreement Date”) between ImageWare Systems, Inc., a Delaware corporation
(the “Company”), and Neal Goldman (the “Lender”).
 
RECITALS
 
WHEREAS, Lender made certain loans to the Company in the aggregate amount of
Four Hundred Fifty Thousand Dollars and No Cents ($450,000.00) (the
“Principal”), as evidenced by that certain Convertible Promissory Note dated
July 24, 2020 (the “Note”), whereby Company promised to pay Lender the
Principal, together with interest thereon at a rate equal to five percent (5%)
per annum, on or before October 14, 2020;
 
WHEREAS, the current outstanding principal amount of the indebtedness, together
with accrued interest, under the Note is Four Hundred Sixty Three Thousand One
Hundred Thirty Dollars and Thirty-Seven Cents ($463,130.137) (the "Accrued Loan
Amount");
 
WHEREAS, the Company has requested that the Lender exchanges fifty percent (50%)
of the Accrued Loan Amount, totalling Two Hundred Thirty-One Thousand Five
Hundred Sixty-Five Dollars and Nineteen Cents ($231,565.19) (the "Indebtedness")
for shares of newly created Series D Convertible Preferred Stock of the Company
(“Preferred Stock”), as described below (the “Exchange”);
 
WHEREAS, the Exchange is being made in connection with, and as a condition to,
that certain Securities Purchase Agreement dated September 28, 2020 (the
“Purchase Agreement”) by and between the Company and certain accredited
investors as set forth on the signature page thereto (collectively, the
“Purchasers”); and
 
WHEREAS, the Lender is willing to consummate the Exchange upon the terms and
subject to the conditions set forth below.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
AGREEMENT
 
1.
Terms and Conditions of Exchange. 
 
1.1.
Exchange of Indebtedness.
 
1.1.1. Exchange. Subject to the terms and conditions hereinafter set forth, the
Lender hereby agrees to consummate the Exchange, pursuant to which the entire
Indebtedness shall be exchanged for that number of shares of Preferred Stock
(the “Shares”) equal to the total Indebtedness divided by One Thousand and
00/100 Dollars ($1,000.00), which amount represents the liquidation preference
of each Share of Preferred Stock (“Liquidation Preference”). Each Share shall be
convertible into that number of shares of Common Stock (“Conversion Shares”) as
determined by the conversion ratio set forth in the Certificate of Designations
of Rights, Powers, and Privileges of the Series D Convertible Preferred Stock
(the “Series D Certificate”). Subject to the terms and conditions contained
herein, the Lender hereby subscribes for, and agrees to accept from the Company,
the Shares, in lieu of repayment of all amounts due under the terms of the Note,
and the Company agrees to issue the Shares to the Lender. Against delivery of
the Shares issued in the name of the Lender in accordance with the procedures
more fully described in Section 1.2(ii) below, the Lender shall deliver to the
Company that certain Satisfaction and Release, substantially in the form
attached hereto as Exhibit A (the “Satisfaction and Release”).
 
 

 
 
1.1.2. Closing. Subject to the terms and conditions of this Agreement, the
consummation of the Exchange shall take place at a closing (the “Closing”) to be
held on November 12, 2020 (the “Closing Date”), or such later date as agreed to
by the parties in writing.
 
1.2. Deliveries by the Lender. At the Closing, the Lender shall:
 
(i) Date, complete and execute this Agreement and the Satisfaction and Release;
and
 
(ii) Deliver to the Company settlement instructions (“Settlement Instructions”),
which Settlement Instructions shall set forth the Lender’s election to receive
the Shares in the form of book-entry notations in the records of the Company’s
transfer agent.
  
1.3.
Deliveries by the Company. At the Closing, the Company shall:
 
(i) Date, complete and execute this Agreement; and
 
(ii) Within three (3) business days following the Closing, provide for
book-entry notations in the records of the Company’s transfer agent, in either
case, according the Settlement Instructions, which Settlement Instructions shall
be delivered to the Company’s transfer agent at the Closing, together with
irrevocable instructions to the transfer agent directing the transfer agent to
issue duly authorized, validly issued, fully paid and non-assessable Shares to
the Lender.
 
2. Representations and Warranties of the Lender. The Lender hereby represents
and warrants to the Company as set forth below.
 
2.1.           Investment Risk. The Lender recognizes that the investment in the
Shares in connection with the Exchange involves a high degree of risk. Such
risks include, but are not limited to, the risks associated with the business of
the Company, as more particularly set forth in the Annual Report on Form 10-K,
Quarterly Reports on Form 10-Q and other filings (“Company SEC Filings”) with
the U.S. Securities and Exchange Commission (“SEC”) which have been made
available to the Lender.
 
2.2.           Accredited Investor. The Lender is an “accredited investor” as
defined under Rule 501 of Regulation D, promulgated under the Securities Act of
1933, as amended (the “Securities Act”).
 
2.3.           Investment Purposes. The Lender will be acquiring the Shares for
its own account, for investment purposes, and not with a view to any resale or
distribution in whole or in part, in violation of the Securities Act or any
applicable securities laws; provided, however, that notwithstanding the
foregoing, the Lender does not covenant to hold the Series D Preferred for any
minimum period of time except as set forth in the Series D Certificate.
 
2.3           Investigation. The Lender has been afforded the opportunity to ask
questions of and receive answers from the Company regarding the terms and
conditions of this Agreement and about the Company; provided, however, that no
investigation performed by or on behalf of the Lender regarding the terms and
conditions of this Agreement or the Company shall limit or otherwise affect its
right to rely on the representations and warranties of the Company contained
herein.
 
2.4           Professional Counsel. To the extent necessary, the Lender has
obtainedprofessional advice regarding the investment, tax and legal merits and
consequences of the Exchange and an investment in the Shares and the Conversion
Shares issuable upon conversion of the Shares (together with the Shares, the
“Exchange Securities”).
 
2.5           Authority, Enforceability. The Lender represents that the Lender
has full power and authority (corporate, statutory and otherwise) to execute and
deliver this Agreement and to consummate the Exchange. Subject to the foregoing
and once executed and delivered by all parties hereto, this Agreement will
constitute the legal, valid and binding obligation of the Lender, enforceable
against the Lender in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy. If the Lender is a
corporation, partnership, limited liability company, trust, employee benefit
plan, individual retirement account, or other tax-exempt entity, it is
authorized and qualified to invest in the Company and the person signing this
Agreement on behalf of such entity has been duly authorized by such entity to do
so.
 
 

 
 
3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Lender as set forth below.
 
3.1.           Organization and Qualification. The Company has been duly
incorporated and is validly existing and in good standing under the laws of the
state of Delaware, with full corporate power and authority to own, lease and
operate its properties and to conduct its business as currently conducted, and
is duly registered and qualified to conduct its business and is in good standing
in each jurisdiction or place where the nature of its properties or the conduct
of its business requires such registration or qualification, except where the
failure to register or qualify would not have a Material Adverse Effect. For
purposes of this Agreement, “Material Adverse Effect” shall mean any event,
occurrence, fact, condition or change that, individually or in the aggregate,
results, or would reasonably be likely to result, in a material adverse effect
on (i) the Shares or the Conversion Shares, (ii) the ability of the Company to
perform its obligations under this Agreement or (iii) the condition (financial
or otherwise) or in the earnings, prospects, business, properties, surplus or
results of operations of the Company.
 
3.2.           Power and Authorization. The Shares have been duly authorized by
all necessary corporate action and, when paid for or issued in accordance with
the terms hereof, the Shares shall be validly issued and outstanding, fully paid
and nonassessable, free and clear of all liens, encumbrances and rights of
refusal of any kind.
 
3.3.           Valid and Enforceable Agreement; No Violations. This Agreement
has been duly authorized, validly executed and delivered on behalf of the
Company and is a valid and binding agreement and obligation of the Company
enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver the Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.
 
3.4.           Compliance. The Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and delivery of the Exchange Securities hereunder.
 
3.5.           Representations and Warranties from Purchase Agreement. Each of
the representations and warranties as set forth in Article 3 of the Purchase
Agreement are hereby incorporated by reference herein and made a part hereof, as
if the same were specifically set forth in this Section 3.
 
4.            
Conditions to Obligations of the Lender.  The Lender’s obligation to consummate
the Exchange is subject to the fulfillment of the following conditions at the
Closing:
 
(a) The Company shall have executed and delivered this Agreement;
 
(b) The representations and warranties made by the Company in Article 3 hereof
shall be true and correct as of date of the Closing and all covenants,
agreements and conditions contained in this Agreement to be performed by the
Company on or prior to the date hereof shall have been performed or complied
with in all material respects; and
 
(c) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
Exchange and the consummation of the other transactions contemplated by this
Agreement.
 
Notwithstanding the forgoing, for the avoidance of doubt, the effectiveness of
this Agreement (and the Exchange) is contingent upon the consummation of the
transactions contemplated by the Purchase Agreement (the "Closing"), and in the
event that the Closing does not occur, or the Purchase Agreement is terminated,
this Agreement shall be void ab initio.
 
5. Conditions to the Obligations of the Company. The Company’s obligation to
consummate the Exchange is subject to the fulfillment of the following
conditions at the Closing:
 
(a) The Lender shall have executed and delivered this Agreement and the
Satisfaction and Release;
 
(b) The representations and warranties made by the Lender in Article 2 hereof
shall be true and correct as of date of the Closing and all covenants,
agreements and conditions contained in this Agreement to be performed by the
Lender on or prior to the date hereof shall have been performed or complied with
in all material respects; and
 
(c) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
Exchange and the consummation of the other transactions contemplated by this
Agreement.
 
 

 
 
6.
Miscellaneous.
 
6.1.           Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except by a writing signed by the parties, and this
Agreement may not be discharged except by performance in accordance with its
terms or by a writing signed by the party to be charged. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.
 
6.2.           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and to their respective heirs, legal representatives,
successors and assigns. No party hereto may assign its rights or obligations
hereunder without the prior written consent of the other party. Nothing in this
Agreement shall create or be deemed to create any rights in any person or entity
not a party to this Agreement.
 
6.3.           This Agreement, together with the exhibits and schedules thereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.
 
6.4.           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of California, United
States, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in San Diego
County, California. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in San Diego County,
California for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of this Agreement), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or is an inconvenient
venue for such proceeding.
 
6.5.           The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
  
6.6.           The Lender and Company agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.
 
6.7.           This Agreement may be executed in two or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
 
 
 
[Signature page follows] 
 
 
 
 
 



 
IN WITNESS WHEREOF, the Lender and the Company have caused this Debt Exchange
Agreement to be duly executed as of the date first written above.
 
 
“COMPANY”
 
ImageWare Systems, Inc.

 
 
 
 
 

By:  
/s/ Kristin Taylor 
 
 
 
Kristin Taylor
 
 
 
Chief Executive Officer
 

 

“LENDER”
 

 
 
 
 
 

By:  
/s/ Neal Goldman
 
 
 
Neal Goldman
 
 
 

 


 



 
EXHIBIT A
SATISFACTION AND RELEASE
 
This SATISFACTION AND RELEASE (“Agreement”) is made and entered into this 12th
day of November, 2020 (the “Effective Date”), between ImageWare Systems, Inc., a
Delaware corporation (the “Company”), and Neal Goldman, an individual (the
“Lender”). Capitalized terms not otherwise defined herein shall have the
meanings as set forth in that certain Debt Exchange Agreement dated November 12,
2020 (the “Exchange Agreement”), by and between the Company and Lender.
 
RECITALS
 
WHEREAS, the Lender and the Company are parties to the Exchange Agreement
pursuant to which Lender has agreed to exchange Indebtedness for the Shares, as
more particularly set forth in the Exchange Agreement;
 
WHEREAS, the Lender desires to accept the Shares in full and complete
satisfaction of the Indebtedness and to fully release and discharge the Company
for all matters and liabilities, including from any and all further liability
for repayment of such Indebtedness under the terms of the Note;
 
WHEREAS, the Lender desires to accept the remainder of the Accrued Loan Amount
as a cash payment;
 
WHEREAS, the Exchange Agreement provides that, at Closing, the Lender execute
and deliver this Agreement to the Company;
 
WHEREAS, the Company is currently negotiating an equity financing with certain
accredited investors (the “Financing”), and the execution of this Agreement by
Lender is a condition to consummation of the Financing; and
 
WHEREAS, this Agreement is the Satisfaction and Release that is referred to in,
and as is attached as Exhibit A to, the Exchange Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
AGREEMENT
 
1. Confirmation of Indebtedness.  The (i) principal amount of the Indebtedness,
including interest accruing thereon as of the Effective Date is Two Hundred
Thirty-One Thousand Five Hundred Sixty-Five Dollars and Nineteen Cents
($231,565.19), and (ii) the remaining Accrued Loan Amount, including interest
accruing thereon as of the Effective Date is Two Hundred Thirty-One Thousand
Five Hundred Sixty-Five Dollars and Nineteen Cents ($231,565.19) (the "Cash
Payment"), which such amounts the Lender agrees constitutes all amounts due to
the Lender under the Note.
 
2. Delivery of Preferred Stock in Satisfaction of Indebtedness.  Subject to the
terms and conditions set forth in the Exchange Agreement, the Company agrees to
deliver (i) that number of Shares calculated in accordance with Section 1.1.1 of
the Exchange Agreement (“Settlement Shares”) in accordance with the Settlement
Instructions delivered by the Lender to the Company on the Effective Date, and
(ii) the Cash Payment in the form of a wire transfer of immediately available
funds to an account designated by the Lender in writing to the Company on the
Closing Date.
 
3. Satisfaction of Indebtedness.  Upon delivery of the Settlement Shares and the
Cash Payment by the Company in accordance with the Settlement Instructions and
wiring instructions, (a) the Lender hereby agrees that the Accrued Loan Amount
will have been fully and completely satisfied; and (b) the Lender hereby
compromises, settles, resolves, discharges, and releases the Company, and its
successors and assigns, from the payment of any and all amounts due and payable
to the Lender under the Note.  
 
4. Termination.  This Agreement shall automatically be terminated and be of no
further force and effect if the Company does not consummate the Financing on or
before November 30, 2020.
 
5. Entire Agreement.  This Agreement, the Exchange Agreement, and the Note
represents the entire agreement between the parties relating to the subject
matter hereof.  There are no other courses of dealing, understanding,
agreements, representations, or warranties, written or oral, except as set forth
herein.
 
 

 
 
6. Amendment or Waiver.  Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may be amended by a writing signed by all parties hereto, respecting any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance thereof may be extended by a writing signed
by the party or parties for whose benefit the provision is intended. 
 
7. Form of Execution; Counterparts.  A valid and binding signature hereto or on
any notice or demand hereunder may be in the form of a manual execution or a
true copy made by photographic, xerographic, conversion to portable document
format (pdf), or other electronic process that provides similar copy accuracy of
a document that has been executed, and such electronic signature or record shall
be of the same legal effect, validity, or enforceability as a manually executed
signature.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall be but a
single instrument.
 
8. Governing Law.  This Agreement shall be governed by, and construed under and
in accordance with, the laws of the state of California without giving effect to
any choice or conflict of law provision or rule (whether the state of California
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the state of California.
 
9. Interpretation.  Section headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.  
 
 
 
[The Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 



 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above. 
 
“COMPANY”
 
ImageWare Systems, Inc.

 
 
 
 
 

By:  
/s/ Kristin Taylor 
 
 
 
Kristin Taylor
 
 
 
Chief Executive Officer
 

 

“LENDER”
 

 
 
 
 
 

By:  
/s/ Neal Goldman
 
 
 
Neal Goldman
 
 
 

 

  
 
